Upon Reading a Petition of Charles Hill and Andrew Allen of Charles Town Merchants Executors of the Last Will and Testament of John Cawood late of Charles Towne aforesaid Esq. deceased Tweedie Somerville of Charles Town Merchant and Elizabeth his Wife (late Elizabeth Cawood Widow and Relict of the said John Cawood, And Surviveing Administratrix of all and singuler the Goods Chattells and Credits which were of William Gibbon late of Charles Towne aforesaid Esq. deceased) And Robert Wright Junior of Charles Town aforesaid Gentleman and Gibbon his Wife (late Gibbon Cawood Only daughter of the said John Cawood)
Shewing That by Certain Indentures Tripartite dated the Seventh day of June 1728 Made between the Petitioners Charles Hill and Andrew Allen of the first part, Tweedie Somerville and Elizabeth his Wife of the second part, and the said Robert Wright and Gibbon his Wife of the third part Reciteing That the said John Cawood By his Will dated the Seventh day of October 1725 After several Specifick Legacyes therein given Did Devise to his then Wife (now Elizabeth Somerville) One third part of all his personal Estate forever And to his daughter Gibbon (now Gibbon Wright) All the Rest and Residue of his Estate both Reale and Personal to her, Her Heires Executors Administrators and Assignes forever And of his said Will Appointed the Petitioners Charles Hill ,and Andrew Allen Executors; That the said Executors had Proved the said Will and taken upon the Burthen of the Execution thereof, and received and paid Several Summes and disposed of Sundry Goods and Merchandize and Shipping Pursuant to the Trust and power reposed in them by the said Will, That the said Tweedie Somerville and Robert Wright had Settled all Accounts depending or any way relateing to the Estate of the said Testator; That the Petitioners the Executors had Agreed to Transfer and As-signe over to the Petitioners Tweedie Somerville and Robert Wright the several Debts and Summes of money Specifyed in the first Schedule thereto annexed, being the Residue of the said Estate Except such Debts as were mentioned in the Second Schedule thereto annexed Which by the said Executors were Agreed the same should be Retained in their hands towards discharging *349a debt due to Samuel Wragg Merchant in London and several other Debts and Legacys mentioned in  the said Second Schedule, And that in Consideration thereof the Petitioners Tweedie Somerville and Robert Wright had Agreed to Discharge the said Executors of and from all Demands whatsoever relateing to the said Estate and Agreed to Procure the same to be Confirmed by a Decree or Order of this Court; That the Petitioners Charles Hill and Andrew Allen, at the Request and by Virtue of a Letter of Attorney from the Petitioner Elizabeth (while the Widow of the said John Cawood, as Surviving Administratrix of the said William Gibbon) had paid and received Sundry Summes of money belonging to the Estate of the said Intestate and had Settled all Accounts relateing to the same with the said Tweedie Somerville, and Surrendred up or paid into his hands the Ballance thereof, And thereupon the Petitioner Tweedie Somerville and Elizabeth his Wife had agreed to Release the Petitioners Charles Hill and Andrew Allen thereof: The Petitioners Hill and Allen Pursuant to the said Agreement and for other Considerations therein mentioned Did Assigne and Set over to the said Tweedie Somerville, and Robert Wright the several Debts and Summes of money mentioned in the said first Schedule thereto annexed To hold the same to the Petitioners Tweedie Somerville and Robert Wright theire Executors Administrators and Assigns As theire owne proper Debts and moneys for ever (that is to say) One third part hereof, To the use of the said Tweedie Somerville, and the other Two third parts thereof, To the said Robert Wright; And in Consideration of the premisses the Petitioners Tweedie Somerville and Elizabeth his Wife, Robert Wright and Gibbon his Wife Did thereby Release unto the Petitioners Charles Hill and Andrew Allen and each of them, theire and each of theire Executors and Administrators All and All manner of Action and Actions Cause and Causes of Action and Actions Suits Bills Bonds Claimes Damages Legacy’s Dues and Demands whatsoever both in Law or Equity or otherwise howsoever Which against them they ever had as Executors of the said Will the said Testator or on Account of theire Acting under and by Virtue of the said Power of Attorney from the Petitioner Elizabeth, as Surviving Administratrix as aforesaid Or which they might at any time thereafter have or claime by reason therof or of any other matter or thing whatsoever.
That the Petitioners were all well pleased Satisfyed and Contented with the several Assignements Releases Covenants Clauses Articles and Matters in the said Indenture Tripartite contained and Desirous that the same should be binding and conclusive to all persons concerned as well in a Court of Equity as Law, It was therefore prayed That the said Tripartite Indenture  Exhibited with the said Petition into this Court may be duely Proved and Confirmed by the Order or Decree of the said Court and Recorded amongst the Acts and Records of the same. Which said Indenture Tripartite being now Produced and Proved by Benjamin Whitaker Esq. Thomas Lamboll and Robert Hume Gentlemen (the several Subscribing Witnesses upon theire Oaths on the Holy *350Evangelists now before this Court, It is Ordered and Decreed That the said Indenture Tripartite soe Proved as aforesaid, and every Article Clause and Matter therein contained, be Confirmed by this Court, And that the same be Recorded amongst the Acts and Records of the same, According to the Prayer of the said Petitioners.